 SCIENTIFIC RESEARCH COMPANY393We find that all operating and maintenance employees of the Em-ployer at its natural gas operation in the States of Tennessee, Missis-sippi, and Alabama, including gas measuring employees, but exclud-ing office clerical employees, the Corinth district foreman, the Sheffieldequipment foreman, guards, and supervisors as defined in the Act, con-stitute a unit appropriate for collective bargaining within the meaningof Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]DEAN K. CHILD AND GENEVA L. CHILD D/B/A SCIENTIFICRESEARCHCOMPANY,' PETITIONERandDISTRICT LODGE No. 24, INTERNATIONALASSOCIATION OF MACHINISTS, AFL.Case No. 36-RM-115. October18, 1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before E. G. Strumpf, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the reprsenta-tion of employees ,of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.On January 16, 1953, the Employer-Petitioner and the Union exe-cuted a 1-year collective-bargaining agreement, effective February5, 1953, covering the Employer's hourly paid production and main-tenance employees and providing for automatic renewal in the absenceof notice to terminate or modify given by either party to the other 60days prior to the expiration of the contract.Pursuant to the fore-going provision, on December 3, 1953, the Union sent timely notice tothe Employer of its desire to modify the agreement and, in the notice,included its proposed amendments and modifications.Thereafter, and between the date of the notice and February 1,1954, the parties had two meetings at which they failed to reachagreement on the Union's proposals.On February 1, 1954, the Em-ployer, by letter, submitted to the Union a set of counterproposals inwhich it offered to amend the recognition article of the then expiring1The name of the Employer appears as amended at the hearing.110 NLRB No. 57. '394DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement and to leave unchanged all of the remaining articles butone, for which a substitute was proposed.This letter also unequivo-cally stated that the employee classifications, included as an appendix,of the expired agreement, would have to be reexamined in the light oftheir applicability to present employees.On February 11, 1954, a conference concerning these counterpro-posals was held before a Federal mediator.The testimony of theparties as to what took place at this conference is in sharp dispute.The Union's witness testified that agreement was reached by theparties on the counterproposals and that the Employer, consentingto drop its demands with regard to the reclassification of presentemployees, discussed only the evaluation of jobs to arise from newmanufacturing processes in the future, an item to which the Unionconsented and for which the Union submitted job descriptions to theEmployer for its approval. In sharp contrast to this testimony, theEmployer's witness, who attended the conference, testified that, inas-much as he considered that some employees were misclassified, he in-to the adoption of the other counterproposals.He further'testifiedthat the Union did not agree to the requested reclassification or to thecontinuance of the wage scale of the expired agreement as offered inthe counterproposals.He also testified that the Union failed to indi-cate acceptance of any of the counterproposals and that when the con-ference was ended he was under the impression that bargaining hadbeen suspended to be renewed only upon request of either party.Shortly thereafter, he informed the Federal mediator that no agree-ment had been reached and that he doubted the Union's majoritystatus.The mediator advised the witness that he would convey thisinformation to the Union.Neither party took any further action with respect to concluding anagreement for approximately a 4-month period after the conferenceof February 11.Finally, on June 17, 1954, the Union sent to the Em-ployer a letter, the import of which was that the Union accepted theterms of the Employer's counterproposals of February 1, 1954, andagreed to reexamine wage rates and work classifications applicableto all new work processes during the life of the agreement.On June21, 1954, the Employer answered this letter stating that it was the Em-ployer's understanding that no agreement had been reached.Never-theless, the Union drafted an agreement in accord with the terms ofthe counterproposals but before the same could be submitted to theEmployer, the petition herein was filed on June 28, 1954.The Union contends that, although no formal written agreementhas been executed by the parties, nevertheless, an agreement consistingof the Employer's counterproposals of February 1, 1954, and the BARTLETT-COLLINS COMPANY395-Union's written acceptance of June 17, 1954, exists which constitutesa bar to this proceeding.We find no merit in this contention.We are not persuaded by the evidence before us, that the Union'sbelated acceptance of the Employer's counterproposals, which were thesubject of inconclusive negotiations conducted 4 months earlier, re-sulted in an agreement between the parties. In our opinion, it wouldbe unrealistic to assume, under the facts and circumstances of this,case, that the Employer's counterproposals remained in existence asa continuing offer which the Union was privileged to accept 4 monthslater and thereby to convert into a contractual obligation bindingon the Employer.As the Employer.timely raised the question of the Union's majoritystatus, we find that a question of representation exists warranting anelection at this time.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.'All production and maintenance employees at the Employer's Port-land, Oregon, mechanical instrument manufacturing plant, excludingoffice clerical employees, guards, professional employees, and super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]s The unit description appears substantially as stipulated by the parties at the hearing.BARTLETT-COLLINS COMPANYandAMERICAN FLINT GLASS WORKERS'UNION OF NORTH AMERICA, AFL.Case.No. 16-CA-401.October19,1954Decisionand OrderOn September 8, 1953, Trial Examiner George A. Downing, issuedhis Intermediate Report in the above-entitled proceeding finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent Com-pany requested oral argument and filed exceptions to the IntermediateReport.The Respondent's request for oral argument is hereby de-nied as the record adequately presents the issues and the positions ofthe parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-110 NLRB No. 58.